DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on March 03, 2020.  Claims 1 - 20 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 03, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 2, 6, 8 – 12, and 15 - 17 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. US 2018/0308360 A1 to REGMI (herein after "Regmi").
As to Claim 1,
Regmi’s navigation assisted collision avoidance system discloses a system (see at least Fig. 1, ¶0016, and ¶0020, automated driving / assistance system 102), comprising 
a computer including a processor and a memory (see at least Fig. 8 and ¶0049, processors 802 and memory devices 804), the memory storing instructions (see at least Fig. 8, ¶0049 and ¶0067, memory stores instructions to perform navigation assisted collision avoidance) executable by the processor to: 
while operating a host vehicle in an area, identify a target vehicle in a sub-area based on detecting a visual cue from the target vehicle (see at least Fig. 2.

    PNG
    media_image1.png
    811
    618
    media_image1.png
    Greyscale

See Fig. 6 ~ process method step 602, and Fig. 7 ~ process method step 702.  

    PNG
    media_image2.png
    768
    619
    media_image2.png
    Greyscale

See ¶0046 - ¶0047, host vehicle (second vehicle 208 or following / nearby vehicle) controls their movement based upon movement behavior of preceding vehicle or target vehicle (first vehicle 206 or parent vehicle) as indicated by turn signal activation); 
predict that a future location of the target vehicle and a path of the host vehicle will intersect (see at least ¶0022 - ¶0025, ¶0038 - ¶0040, teaches path component 504, comprising radar, LIDAR, and camera instrumentation, working in combination with communication component 506, comprising V2V communication, disclosing predicting a future location of (first vehicle 206 or parent vehicle) such that its path will intersect with host vehicle (second vehicle 208 or following / nearby vehicle)); 
determine a stop position of the host vehicle based on the future location of the target vehicle (see at least Fig. 2 and ¶0030, host vehicle (second vehicle 208 or following vehicle) stops based upon movement behavior of preceding vehicle or target vehicle (first vehicle 206 or parent vehicle), in particular in scenarios where the target vehicle (first vehicle 206 or parent vehicle) is performing a U-turn); 
at least one of (a) determine that the target vehicle has moved, or (b) update the path of the host vehicle (see at least Figs. 2, 6 -7, and ¶0030, host vehicle (second vehicle 208 or following vehicle) determines that the target vehicle (first vehicle 206 or parent vehicle) moves when the target vehicle (first vehicle 206 or parent vehicle) performs a U-Turn); and 
then, operate the host vehicle to the stop position or along the updated path.  (See at least Fig. 2, ¶0030, and ¶0045, Upon determining that the target vehicle (first vehicle 206 or parent vehicle) moves when the target vehicle (first vehicle 206 or parent vehicle) performs a U-Turn, the host vehicle (second vehicle 208 or following / nearby vehicle) stops in order to avoid colliding with the target vehicle (first vehicle 206 or parent vehicle).
As to Claim 2,
Regmi discloses the system of claim 1, wherein the instructions further include instructions to 
identify the target vehicle based further on the target vehicle being within a first distance of the host vehicle.  (See at least Figs. 5 -7 and ¶0042, Regmi teaches collision avoidance comprising a path component 504 and communication component 506, disclosing where communication component 506 uses V2V communication  to identify a target vehicle  by recognizing an active turn signal of the target vehicle and where the path component 504 further determines that a target vehicle is within a first distance of the host vehicle (parent vehicle)).
As to Claim 6,
Regmi discloses the system of claim 1, wherein the instructions further include instructions to, upon identifying the target vehicle, operate the host vehicle at a speed below a threshold.  (See at least Fig. 2, ¶0030, and ¶0045, Regmi teaches collision avoidance maneuvers wherein upon identifying the target vehicle (first vehicle 206 or parent vehicle), operate the host vehicle (second vehicle 208 or following vehicle) at a speed below a threshold).
As to Claim 8,
Regmi discloses the system of claim 1, wherein the future location is defined in part by a path of the target vehicle.  (See at least Figs. 1 - 2, 4, Fig. 6 ~ process method step 602, and Fig. 7 ~ process method step 702, ¶0030 - ¶0035, ¶0046-¶0047, and ¶0060, teaches path component 504, comprising radar, LIDAR, and camera instrumentation, working in combination with communication component 506, comprising V2V communication, disclosing predicting a future location of (first vehicle 206 or parent vehicle) such that its path will intersect with host vehicle (second vehicle 208 or following / nearby vehicle).  Regmi further teaches wherein in response to the target vehicle (first vehicle 206 or parent vehicle) moving when the target vehicle (first vehicle 206 or parent vehicle) performs a U-Turn and or enters a traffic circle, the communication component 506 transmits a message to host vehicle (second vehicle 208 or following / nearby vehicle) that the target vehicle (first vehicle 206 or parent vehicle) has moved, and further defines the future location defined in part by path of the target vehicle (first vehicle 206 or parent vehicle) by intention component 104, comprising path component 504 and maneuver component 510).
As to Claim 9,
Regmi discloses the system of claim 8, wherein the instructions further include instructions to 
predict the path of the target vehicle based on a travel direction of the target vehicle (see at least Figs. 1 - 2, 4, Fig. 6 ~ process method step 602, and Fig. 7 ~ process method step 702, ¶0030 - ¶0035, ¶0046-¶0047, and ¶0060, Regmi teaches predicting the path of the target vehicle (first vehicle 206 or parent vehicle) by intention component 104, comprising path component 504 and maneuver component 510 based on data received from turn signal status component 502) and 
a turning direction of the target vehicle.  (See at least Fig. 2, Fig. 6 ~ process method step 602, and Fig. 7 ~ process method step 702.  See ¶0046 - ¶0047, Morotomi teaches turn signal status component 502 detects visual cues wherein the target vehicle (first vehicle 206 or parent vehicle) is determined to have activated either the left or right flashing turn signals, and further teaches commmunication component 506 which determines and communicates by V2V the intended turning movement of the target vehicle (first vehicle 206 or parent vehicle).
As to Claim 10,
Regmi discloses the system of claim 9, wherein the instructions further include instructions to 
determine the travel direction of the target vehicle based on identifying one of headlamps or taillights of the target vehicle via sensor data.  (See at least Fig. 2, Fig. 6 ~ process method step 602, and Fig. 7 ~ process method step 702.  See ¶0046 - ¶0047, Morotomi teaches turn signal status component 502 detects visual cues wherein the target vehicle (first vehicle 206 or parent vehicle) is determined to have activated either the left or right flashing turn signals, and further teaches commmunication component 506 which determines and communicates by V2V the intended turning movement of the target vehicle (first vehicle 206 or parent vehicle).
As to Claim 11,
Regmi discloses the system of claim 9, wherein the instructions further include instructions to 
determine the turning direction of the target vehicle based on detecting actuation of one or more target vehicle components.  (See at least Fig. 2, Fig. 6 ~ process method step 602, and Fig. 7 ~ process method step 702.  See ¶0046 - ¶0047, Morotomi teaches turn signal status component 502 detects visual cues wherein the target vehicle (first vehicle 206 or parent vehicle) is determined to have activated either the left or right flashing turn signals, and further teaches communication component 506 which determines and communicates by V2V the intended turning movement of the target vehicle (first vehicle 206 or parent vehicle).
As to Claim 12,
Regmi discloses the system of claim 9, wherein the instructions further include instructions to 
determine the turning direction of the target vehicle based on determining an angle between a longitudinal axis of the host vehicle and a longitudinal axis of the target vehicle.  (See Figs. 2 - 4, ¶0023 - ¶0026, and ¶0046 - ¶0047, Regmi teaches a driving scenario wherein turn signal status component communicatively working with both the communication component 506 and path component, determines the turning direction of the target vehicle (first vehicle 206 / 402 or parent vehicle) and the host vehicle (following / nearby vehicle 216 / 404).
As to Claim 15,
Regmi discloses the system of claim 1, wherein the visual cue is output by at least one of headlamps, taillights, back-up lights, and a turn signal.  (See at least Fig. 2, Fig. 6 ~ process method step 602, and Fig. 7 ~ process method step 702.  See ¶0046 - ¶0047, Morotomi teaches turn signal status component 502 detects visual cues wherein the target vehicle (first vehicle 206 or parent vehicle) is determined to have activated either the left or right flashing turn signals).
As to Claim 16,
Regmi’s navigation assisted collision avoidance system discloses a method (see at least Fig. 16 and ¶0046 - ¶0047, navigation assisted collision avoidance system based on perceived intention of a nearby vehicle) comprising: 
while operating a host vehicle in an area, identifying a target vehicle in a sub-area based on detecting a visual cue from the target vehicle (see at least Fig. 2, Fig. 6 ~ process method step 602, and Fig. 7 ~ process method step 702.  See ¶0046 - ¶0047, host vehicle (second vehicle 208 or following / nearby vehicle) controls their movement based upon movement behavior of preceding vehicle or target vehicle (first vehicle 206 or parent vehicle) as indicated by turn signal activation); 
predicting that a future location of the target vehicle and a path of the host vehicle will intersect (see at least ¶0022 - ¶0025, ¶0038 - ¶0040, teaches path component 504, comprising radar, LIDAR, and camera instrumentation, working in combination with communication component 506, comprising V2V communication, disclosing predicting a future location of (first vehicle 206 or parent vehicle) such that its path will intersect with host vehicle (second vehicle 208 or following / nearby vehicle)); 
determining a stop position of the host vehicle based on the future location of the target vehicle (see at least Fig. 2 and ¶0030, host vehicle (second vehicle 208 or following vehicle) stops based upon movement behavior of preceding vehicle or target vehicle (first vehicle 206 or parent vehicle), in particular in scenarios where the target vehicle (first vehicle 206 or parent vehicle) is performing a U-turn); 
at least one of (a) determining that the target vehicle has moved, or (b) updating the path of the host vehicle (see at least Figs. 2, 6 -7, and ¶0030, host vehicle (second vehicle 208 or following vehicle) determines that the target vehicle (first vehicle 206 or parent vehicle) moves when the target vehicle (first vehicle 206 or parent vehicle) performs a U-Turn); and
then, operating the host vehicle to the stop position or along the updated path.  (See at least Fig. 2, ¶0030, and ¶0045, Upon determining that the target vehicle (first vehicle 206 or parent vehicle) moves when the target vehicle (first vehicle 206 or parent vehicle) performs a U-Turn, the host vehicle (second vehicle 208 or following / nearby vehicle) stops in order to avoid colliding with the target vehicle (first vehicle 206 or parent vehicle)).
As to Claim 17,
Regmi discloses the method of claim 16, further comprising 
identifying the target vehicle based further on the target vehicle being within a first distance of the host vehicle.  (See at least Figs. 5 -7 and ¶0042, Regmi teaches collision avoidance comprising a path component 504 and communication component 506, disclosing where communication component 506 uses V2V communication  to identify a target vehicle  by recognizing an active turn signal of the target vehicle and where the path component 504 further determines that a target vehicle is within a first distance of the host vehicle (parent vehicle)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 – 5, 13 – 14, and 18 -20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2018/0308360 A1 to REGMI (herein after "Regmi") as to claims 1 and 16 respectively above, in view of U.S. Patent Application Publication No. US 2020/0074863 A1 to JUNG et al. (herein after "Jung").
As to Claim 3,
Regmi’s navigation assisted collision avoidance system discloses the system of claim 2. 
However, Regmi does not teach, or suggest, wherein the instructions further include instructions to 
operate the host vehicle along the path based on the target vehicle being within a second distance of the host vehicle, 
wherein the second distance is less than the first distance.
Jung’s work presents
Jung further teaches operating the host vehicle along the path based on the target vehicle being within a second distance of the host vehicle (see Annotated Fig. 5.    

    PNG
    media_image3.png
    505
    588
    media_image3.png
    Greyscale

See Fig. 6 ~ process method steps S621 – 626.  

    PNG
    media_image4.png
    766
    691
    media_image4.png
    Greyscale

See ¶0074, Jung teaches a collision avoidance method wherein when a host vehicle (210) enters a roundabout the target vehicle (220) is within a second distance of the host vehicle (210)), 
wherein the second distance is less than the first distance.  (See Annotated Fig. 5.  See Fig. 6 ~ process method steps S621 - 626, ¶0074).



Jung is analogous art to the claimed invention as it relates to collision avoidance in that it provides avoidance maneuver determinations based upon distance(s).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Regmi’s navigation assisted collision avoidance system wherein the host vehicle is operated along the path based on the target vehicle being within a second distance of the host vehicle, as taught by Jung (see Annotated Fig. 5.  See Fig. 6 ~ process method steps S621 - 626, ¶0074 of Jung), to provide avoidance maneuver determinations and timing, thereby enabling benefits, including but not limited to: avoiding a collision when a vehicle enters or travels through a roundabout by determining a risk of collision between the vehicle and other vehicles regardless of support of a V2X network function.
As to Claim 4,
Regmi’s navigation assisted collision avoidance system discloses the system of claim 1. 
However, Regmi does not teach, wherein the instructions further include instructions to, upon determining that the target vehicle has stopped, 
operate the host vehicle along the updated path based on detecting the target vehicle remains stopped after a passage of a specified time.
On the other hand, Jung teaches a collision avoidance system wherein upon determining that the target vehicle has stopped (see Annotated Fig. 5.  See Fig. 6 ~ process method steps S621 – 626 and ¶0078 – ¶0079, Jung teaches wherein sensor unit 130  determines that the target vehicle (host vehicle 210) has stopped ), 
operate the host vehicle along the updated path based on detecting the target vehicle remains stopped after a passage of a specified time.  (See Annotated Fig. 5.  See Fig. 6 ~ process method steps S621 - 626, Jung teaches wherein host vehicle (target vehicle 220) may be operated along the updated path based on detecting that the target vehicle (host vehicle 210) remains stopped after a passage of a specified time).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Regmi’s navigation assisted collision avoidance system wherein the host vehicle is operated along the updated path based on detecting the target vehicle remains stopped after a passage of a specified time, as taught by Jung (see Annotated Fig. 5.  See Fig. 6 ~ process method steps S621 - 626, ¶0074, and ¶0078 - ¶0079 of Jung), to provide avoidance maneuver determinations and timing, thereby enabling benefits, including but not limited to: avoiding a collision when a vehicle enters or travels through a roundabout by determining a risk of collision between the vehicle and other vehicles regardless of support of a V2X network function.
As to Claim 5,
Regmi’s navigation assisted collision avoidance system discloses the system of claim 4. 
However, Regmi does not teach, wherein the instructions further include instructions to 
determine the specified time based on a distance between the stopped target vehicle and the host vehicle.
On the contrary, Jung teaches a collision avoidance system wherein the instructions further include instructions to determine the specified time based on a distance between the stopped target vehicle and the host vehicle.  (See Annotated Fig. 5.  See Fig. 6 ~ process method steps S616 - S17, S621 - 626, and ¶0074 - ¶0077, Jung teaches determination of the specified time based on a distance between the stopped target vehicle (host vehicle 210) and the host vehicle (target vehicle 220)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Regmi’s navigation assisted collision avoidance system wherein the host vehicle is operated along the updated path based on detecting the target vehicle remains stopped after a passage of a specified time, as taught by Jung (see Annotated Fig. 5.  See Fig. 6 ~ process method steps S621 - 626, ¶0074, and ¶0078 - ¶0079 of Jung), to provide avoidance maneuver determinations and timing, thereby enabling benefits, including but not limited to: avoiding a collision when a vehicle enters or travels through a roundabout by determining a risk of collision between the vehicle and other vehicles regardless of support of a V2X network function.
As to Claim 13,
Regmi’s navigation assisted collision avoidance system discloses the system of claim 1.
However, Regmi does not teach or suggest, wherein the instructions further include instructions to 
determine the stop position based on a distance from the stop position to the future location being equal to or greater than a specified distance.
On the other hand, Jung’s collision avoidance system teaches wherein the instructions further include instructions to determine the stop position based on a distance from the stop position to the future location being equal to or greater than a specified distance.  (See Annotated Fig. 5.  See Fig. 6 ~ process method steps S621 - 626, ¶0074, and ¶0077 - ¶0079, Jung teaches determining the stop position of the host vehicle (target vehicle 220) based on a lateral distance to the future location being equal to or greater than a specified distance).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Regmi’s navigation assisted collision avoidance system wherein the stop position is determined based on a distance from the stop position to the future location being equal to or greater than a specified distance, as taught by Jung, to provide avoidance maneuver determinations and timing, thereby enabling benefits, including but not limited to: avoiding a collision when a vehicle enters or travels through a roundabout by determining a risk of collision between the vehicle and other vehicles regardless of support of a V2X network function.
As to Claim 14,
Regmi’s navigation assisted collision avoidance system discloses the system of claim 1.
However, Regmi does not teach or suggest, wherein the instructions further include instructions to 
update the path of the host vehicle based on a lateral distance from the host vehicle to an object being greater than a specified distance, 
the host vehicle is between the target vehicle and the object.
On the contrary, Jung teaches wherein the instructions further include instructions to update the path of the host vehicle based on a lateral distance from the host vehicle to an object being greater than a specified distance (see Annotated Fig. 5.  See Fig. 6 ~ process method steps S621 - 626, ¶0074, and ¶0077 - ¶0079, Jung teaches updating the path of the host vehicle (target vehicle 220) based on a lateral distance from the host vehicle (target vehicle 220) to an object (vehicle 510) being greater than a specified distance) , the host vehicle is between the target vehicle and the object.  (See Annotated Fig. 5.  See Fig. 6 ~ process method steps S621 - 626, ¶0074, Jung teaches where host vehicle (target vehicle 220) may be between target vehicle (host vehicle 210 as it enters at the boundary line of the roundabout) and an object (vehicle 510)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Regmi’s navigation assisted collision avoidance system wherein the path of the host vehicle is updated based on a lateral distance from the host vehicle to an object being greater than a specified distance, as taught by Jung, to provide avoidance maneuver determinations and timing, thereby enabling benefits, including but not limited to: avoiding a collision when a vehicle enters or travels through a roundabout by determining a risk of collision between the vehicle and other vehicles regardless of support of a V2X network function.
As to Claim 18,
Regmi’s navigation assisted collision avoidance system discloses the method of claim 16.
However, Regmi does not teach or suggest, further comprising 
determining the stop position based on a distance from the stop position to the future location being equal to or greater than a specified distance.
Conversely, Jung’s collision avoidance system teaches further comprising determining the stop position based on a distance from the stop position to the future location being equal to or greater than a specified distance.  (See Annotated Fig. 5.  See Fig. 6 ~ process method steps S621 - 626, ¶0074, and ¶0077 - ¶0079, Jung teaches determining the stop position of the host vehicle (target vehicle 220) based on a lateral distance to the future location being equal to or greater than a specified distance).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Regmi’s navigation assisted collision avoidance system wherein the stop position is determined based on a distance from the stop position to the future location being equal to or greater than a specified distance, as taught by Jung, to provide avoidance maneuver determinations and timing, thereby enabling benefits, including but not limited to: avoiding a collision when a vehicle enters or travels through a roundabout by determining a risk of collision between the vehicle and other vehicles regardless of support of a V2X network function.
As to Claim 19,
Regmi’s navigation assisted collision avoidance system discloses the method of claim 16.
However, Regmi does not teach or suggest, further comprising 
updating the path of the host vehicle based on a lateral distance from the host vehicle to an object being greater than a specified distance, 
the host vehicle is between the target vehicle and the object.
Jung, on the other hand, teaches a collision avoidance system further comprising updating the path of the host vehicle based on a lateral distance from the host vehicle to an object being greater than a specified distance (see Annotated Fig. 5.  See Fig. 6 ~ process method steps S621 - 626, ¶0074, and ¶0077 - ¶0079, Jung teaches updating the path of the host vehicle (target vehicle 220) based on a lateral distance from the host vehicle (target vehicle 220) to an object (vehicle 510) being greater than a specified distance), the host vehicle is between the target vehicle and the object.  (See Annotated Fig. 5.  See Fig. 6 ~ process method steps S621 - 626, ¶0074, Jung teaches where host vehicle (target vehicle 220) may be between target vehicle (host vehicle 210 as it enters at the boundary line of the roundabout) and an object (vehicle 510)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Regmi’s navigation assisted collision avoidance system wherein the path of the host vehicle is updated based on a lateral distance from the host vehicle to an object being greater than a specified distance, as taught by Jung, to provide avoidance maneuver determinations and timing, thereby enabling benefits, including but not limited to: avoiding a collision when a vehicle enters or travels through a roundabout by determining a risk of collision between the vehicle and other vehicles regardless of support of a V2X network function.
As to Claim 20,
Regmi’s navigation assisted collision avoidance system discloses the method of claim 16.
However, Regmi does not teach or suggest, further comprising 
upon determining that the target vehicle has stopped, 
operating the host vehicle along the updated path based on detecting the target vehicle remains stopped after a passage of a specified time.
Conversely, Jung’s collision avoidance system teaches upon determining that the target vehicle has stopped (see Annotated Fig. 5.  See Fig. 6 ~ process method steps S621 – 626), operating the host vehicle along the updated path based on detecting the target vehicle remains stopped after a passage of a specified time.  (See Annotated Fig. 5.  See Fig. 6 ~ process method steps S621 - 626, Jung teaches wherein host vehicle (target vehicle 220) may be operated along the updated path based on detecting that the target vehicle (host vehicle 210) remains stopped after a passage of a specified time).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Regmi’s navigation assisted collision avoidance system wherein upon determining that the target vehicle has stopped, operating the host vehicle along the updated path based on detecting the target vehicle remains stopped after a passage of a specified time, as taught by Jung, to provide avoidance maneuver determinations and timing, thereby enabling benefits, including but not limited to: avoiding a collision when a vehicle enters or travels through a roundabout by determining a risk of collision between the vehicle and other vehicles regardless of support of a V2X network function.

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2018/0308360 A1 to REGMI (herein after "Regmi") as to claim 1 above, in view of U.S. Patent Application Publication No. US 2018/0136652 A1 to JIANG et al. (herein after "Jiang").
As to Claim 7,
Regmi’s navigation assisted collision avoidance system discloses the system of claim 1.
However, Regmi does not teach, or suggest, wherein the instructions further include instructions to 
input host vehicle sensor data into a machine learning program that is programmed to output an identification of the target vehicle.
Jiang’s work presents a planning-driven framework for an driving vehicle (ADV) driving decision system, wherein using the outputs of an ADV decision planning module, an ADV driving decision problem is identified, categorized, and diagnosed. A local driving decision improvement can be detemined and executed in a short time frame on the ADV. 
Jiang further teaches an ADV control system to input host vehicle sensor data into a machine learning program that is programmed to output an identification of the target vehicle.  (See Fig. 6 ~ process method 620, Fig. 7 ~ process method 725, ¶0041-¶0044, and ¶0052, Jiang teaches computer 105 which inputs host vehicle sensor data acquired from perception and planning system 110 , perception module 302 (camera images of target vehicle 205) into a machine learning program (machine learning engine 103A)).
Regmi is analogous art to the claimed invention as it relates to collision avoidance in that it provides steering avoidance, while braking based upon visual cue identification emanating from a target vehicle.  (See ¶0045-¶0047 of Regmi). Jiang is analogous art to the claimed invention as it relates collision avoidance in that it provides machine learning refined identification of target / nearby vehicles proximal to the host vehicle’s path to provide real time local environment information to calibrate the perception and planning system 110.  (See ¶0029 and ¶0035, of Jiang).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Regmi’s navigation assisted collision avoidance system wherein input host vehicle sensor data is inputted into a machine learning program programmed to output an identification of the target vehicle, as taught by Jiang, to provide real time local environment information to calibrate the perception and planning system 110, thereby enabling benefits, including but not limited to: higher precision and timeliness in collision avoidance maneuvering strategies.

Conclusion                                                                                                      
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure, and is listed below as follows:     
CN110606084A, LIU et al., is an adaptive cruise control system wherein it is analogous art to the claimed invention as it relates to collision avoidance in that it provides communication module 510, comprising V2V communication module, camera 540 and radar 550 that identify visual cues from the target vehicle.  (See Fig. 1 ~ process method step S110, ¶0035 and  ¶0104 of LIU et al).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	



	
	/PETER D NOLAN/               Supervisory Patent Examiner, Art Unit 3661